UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 9, 2011 DEER CONSUMER PRODUCTS, INC. (Exact name of registrant as specified in its charter) Nevada 001-34407 20-5526104 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Area 2, 1/F, Building M-6, Central High-Tech Industrial Park, Nanshan, Shenzhen, China (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (86) 755-8602-8285 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On August 9, 2011, Deer Consumer Products, Inc. issued a press release announcing its financial results for the fiscal quarter ended June 30, 2011, affirming its 2011 revenue and net income guidance, announcing a quarterly cash dividend of $0.05 per share and announcing an investor conference call to be held on August 9, 2011, at 8:30 a.m. EDT. A copy of the press release is furnished as Exhibit 99.99 to this report and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit Description Press Release, “Deer Consumer Products, Inc. Announces Record Second Quarter 2011 Financial Results, Declares 3rd Quarter Dividend of $0.05 per Share, Affirms 2011 Financial Guidance,” dated August 9, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEER CONSUMER PRODUCTS, INC. (Registrant) Date: August 9, 2011 By: /s/ Ying He Name: Ying He Title: Chief Executive Officer
